As filed with the Securities and Exchange Commission on December 27, 2012 Registration No. 333-183319 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BioCancell Ltd. (Exact name of registrant as specified in its charter) Israel N/A (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) Beck Science Center 8 Hartom St., Har Hotzvim Jerusalem 97775, Israel (Address of Principal Executive Offices) (Zip Code) 2011 BioCancell Compensation Plan (Full title of the plan) BioCancell Therapeutics Inc. c/o Corporation Service Company 2711 Centerville Road, Suite 4000 Wilmington, DE19808 (Name and address of agent for service) (302) 636-5400 (Telephone number, including area code, of agent for service) Copy of Communications to: Dr. Shachar Hadar, Adv. Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co. One Azrieli Center, Round Building Tel Aviv 67021, Israel Phone: +972-3-607-4444 Fax: +972-3- 607-4422 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Accelerated filer o Smaller reporting company x 2 EXPLANATORY NOTE/DEREGISTRATION OF UNSOLD SECURITIES This post-effective amendment relates to the following Registration Statement filed on Form S-8 (the “Registration Statement”): Registration Statement No. 333-183319, originally filed August 15, 2012. In accordance with an undertaking made by BioCancell Ltd. (the “Company”) in the Registration Statement to remove from registration by means of a post-effective amendment any securities which remain unsold at the termination of the offering, the Company hereby amends the Registration Statement to withdraw from registration the securities registered but unsold under the Registration Statement. 3 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Jerusalem, Israel on the 27th day of December, 2012. BIOCANCELL LTD. By: /s/Jonathan Burgin Name: Jonathan Burgin Title: Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on the 27th day of December, 2012. Signature Title /s/ Jonathan Burgin Chief Executive Officer (principal executive officer) Jonathan Burgin /s/ Or Dolev Controller (principal financial and accounting officer) Or Dolev /s/ Aharon Schwartz Chairman of the Board Aharon Schwartz /s/ Ruben Krupik Director Ruben Krupik Director Ofer Goldberg /s/ Abraham Hochberg Director Abraham Hochberg /s/ Hanoch Rappaport Director Hanoch Rappaport Director David Schlachet /s/ Orly Yarkoni Director Orly Yarkoni /s/ Gil Milner Director Gil Milner Pursuant to the requirements of the Securities Act of 1933, as amended, the undersigned, the duly authorized representative in the United States of BioCancell Ltd. has signed this form on the 27th day of December, 2012. BIOCANCELL THERAPEUTICS INC. By: /s/Jonathan Burgin Name: Jonathan Burgin Title: Chief Executive Officer 4
